         Case 2:02-cr-00019-NBF Document 321 Filed 05/01/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         )
                                                 )
               vs.                               )       Criminal No. 02-19
                                                 )       Judge Nora Barry Fischer
SCOTT TYREE,                                     )
                                                 )
                       Defendant.                )

                                    MEMORANDUM ORDER

       This matter is before the Court on Petitioner A.K.’s Motion for Additional Hearing in

Support of her Petition for Relief Pursuant to the Crime Victims’ Rights Act, 18 U.S.C. § 3771,

(Docket No. 309), her Brief in Support, (Docket No. 310), Defendant Scott Tyree’s Response,

(Docket No. 314), and Supplement, (Docket No. 316), the Government’s Response, (Docket No.

317), and A.K’s Reply, (Docket No. 320). The parties and A.K. previously briefed her Motion for

Relief Pursuant to the Crime Victim’s Rights Act, 18 U.S.C. § 3771, while the case was assigned to

the Hon. Arthur J. Schwab. (Docket Nos. 262; 264; 268; 269). Such motion remains pending and the

April 2, 2019 hearing set by Judge Schwab as to same was stayed by the Court of Appeals and has

yet to be rescheduled after the petition for mandamus was denied and the case was reassigned. (See

Docket No. 302). On April 5, 2019, this Court convened a status conference and entered a consent

motion for modification of conditions of release “without prejudice to the relief sought in the

pending motion filed by the Victim and Family” as well as the present motion under consideration.

(Docket Nos. 305; 306). The parties and A.K. have also submitted supplemental briefs, (Docket

Nos. 311; 312; 313), in response to this Court’s Order of April 11, 2019 addressing pertinent caselaw

identified by the Court given the “pending disputes concerning the potential relocation of Defendant


                                                 1
         Case 2:02-cr-00019-NBF Document 321 Filed 05/01/19 Page 2 of 4



pursuant to 18 U.S.C. § 3605,” (Docket No. 308). After careful consideration of all of these

submissions and for the following reasons, A.K.’s Motion for Additional Hearing [309] is granted.

       As the facts of this matter are well known to the parties and A.K. and are otherwise set forth

in several decisions authored by Judge Schwab, the Court dispenses with an exhaustive recantation

of same. (See Docket Nos. 281; 282; 294; 299). Briefly, the present dispute surrounds A.K.’s

continuing request for a hearing under 18 U.S.C. § 3771 so that she and her family can express their

concerns and objections to the location of Defendant’s supervised release in this District and the

opposition to same lodged by Defendant and the Government. (Docket Nos. 310; 314; 316; 317;

320). However, the record reveals that Judge Schwab previously ruled on this dispute, scheduled a

hearing, determined that 18 U.S.C. § 3771 applied to the proceedings and advised that A.K. and her

family would have an opportunity to address the Court, overruling Defendant’s and the

Government’s objections to convening the hearing while making clear that he had not ruled on the

parties’ consented modification of conditions or made a decision as to whether Defendant’s

supervised release should be transferred to a consenting District under 18 U.S.C. § 3605. (See

Docket No. 294 at 20-24).

       All told, this Court believes that Judge Schwab’s decisions are the “law of the case,” which

continue to govern “unless there are ‘extraordinary circumstances such as where the initial decision

was clearly erroneous and would work a manifest injustice.’” See Zimmerman v. Corbett, 738 F.

App’x 87, 87-88 (3d Cir. 2018) (quoting Christianson v. Colt Indus. Operating Corp., 486 U.S. 800,

816-17, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988), which quoted Arizona v. California, 460 U.S. 605,

618 n.8, 103 S.Ct. 1382, 75 L.Ed.2d 318)). But, there are no extraordinary circumstances here as the

Court of Appeals did not address the scope of A.K.’s rights at this stage nor the need for a hearing

                                                 2
           Case 2:02-cr-00019-NBF Document 321 Filed 05/01/19 Page 3 of 4



and neither Defendant nor the Government have demonstrated that Judge Schwab’s decision to

convene the hearing was clearly erroneous or would work a manifest injustice. See id. To the

contrary, this Court believes that convening the previously scheduled hearing is necessary for all of

the following reasons:

              •    Defendant was released from the custody of the Bureau of Prisons
                   and placed on supervised release on April 6, 2019 under the
                   supervision of the U.S. Probation Office for the Western District of
                   Pennsylvania and, ultimately, this Court;

              •    this Court accepted the consent modification to the terms of
                   Defendant’s supervised release, without prejudice, to A.K.’s assertion
                   of her rights;

              •    A.K. has “the right to be reasonably heard at any public proceeding in
                   the district court involving release, plea, sentencing, or any parole
                   proceeding,” 18 U.S.C. § 3771(a)(4)1;

              •    A.K.’s counsel has informed the Court that she intends to appear at a
                   hearing and make a statement; and,

              •    this Court concurs with Judge Schwab’s assessment that accepting
                   additional information from A.K. and her family will inform its
                   decisions on the pending matters, including the appropriate release
                   plan for Defendant going forward and whether a transfer of
                   supervision to another, consenting District pursuant to 18 U.S.C. §
                   3605 is the appropriate course of action.

         For all of these reasons,

         IT IS HEREBY ORDERED that A.K.’s Motion for Hearing [309] is GRANTED;

         IT IS FURTHER ORDERED that a hearing is scheduled for Friday, May 31, 2019 at 2:30

p.m. in Courtroom 5B before Judge Nora Barry Fischer at which time A.K. and her family will be


1
          Courts have interpreted the legislative history of the Act as stating a preference for the Court to accept an oral
statement in open court, when requested by the victim. See e.g., Kenna v. United States Dist. Court, 435 F.3d 1011,
10106 (9th Cir. 2006) (“The statements of the sponsors of the CVRA and the committee report for the proposed
constitutional amendment disclose a clear congressional intent to give crime victims the right to speak at proceedings
                                                             3
          Case 2:02-cr-00019-NBF Document 321 Filed 05/01/19 Page 4 of 4



provided with the opportunity to make statements pertinent to the issues at hand.

                                                    s/Nora Barry Fischer
                                                    Nora Barry Fischer
                                                    U.S. District Judge


Dated: May 1, 2019

cc/ecf: All counsel of record.

        Scott Tyree c/o Damien Schorr, Esq.

        A.K. c/o Emily Town, Esq.




covered by the CVRA.”).
                                                4
